Citation Nr: 0730957	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-16 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hemochromatosis claimed 
as bilateral hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 20, 
2001 to July 21, 2001 and had active duty from April 2003 to 
April 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Little Rock, Arkansas, wherein the RO denied service 
connection for bilateral hip condition.


REMAND

A May 2002 medical authorization form indicates the veteran 
was treated for her hip condition at Little Rock Air Force 
Base from November 2001 through January 2002.  Such evidence 
does not appear to be in the record.  The RO has made 
multiple requests for the veteran's service medical records 
and verification of her periods of service.  An attempt to 
retrieve these medical records specifically should be made.  
38 C.F.R. § 3,159(c)(2) (VA will make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency including military records and service 
medical records.)

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).

Here, the current medical evidence establishes that the 
veteran receives treatment for a hip condition diagnosed as 
hemochromatosis.  While on active duty for training in June 
2001 the veteran first complained of hip pain and was 
diagnosed with trochanteric bursitis of the right hip.  On 
July 11, 2001 the veteran heard her hip snap while getting up 
from the ground.  Hemochromatosis was diagnosed in 2002, and 
hemochromatosis with hip and other lower extremity symptoms 
was treated during her active duty from April 2003 to April 
2004.  A medical opinion has not been sought as to whether 
her current hip condition was incurred in or aggravated by 
active service.  

Accordingly, the case is REMANDED for the following action:

1.	Retrieve the veteran's treatment records 
from Little Rock Air Force Base for 
November 2001 through January 2002.  

2.	Schedule the veteran for an examination 
with an appropriate examiner to determine 
the nature and etiology of her hip 
condition.

a)The examiner should comment 
as to whether it is at least as 
likely as not (that is, a 
probability of 50 percent or 
better) that the veteran has a 
chronic hip disorder that was 
first manifested during either 
period of service.

b) If the examiner determines 
that the veteran suffers from 
hip symptoms that are 
manifestations of 
hemochromatosis, the examiner 
should comment as to whether it 
is at least as likely as not 
that this disability increased 
in severity during service, and 
if so, whether there is clear 
and unmistakable evidence, 
which may include medical facts 
and principles, that such 
increase was due to the natural 
progress of the condition.  

Any opinion should be accompanied by 
a clear rationale consistent with 
the evidence of record.  The claims 
folder should be made available to 
the examiner for review in 
conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination 
report.

3.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case or supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


